          Case 1:18-cr-00373-RJS Document 765 Filed 12/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA

                -v-                                          No 18-cr-373-2 (RJS)
                                                                   ORDER
 LLOYD GORDON

                      Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         IT IS HEREBY ORDERED THAT Defendant Gordon’s sentencing will take place

on January 5, 2021 at 2:00 p.m. in Courtroom 12D at the Daniel Patrick Moynihan

Courthouse, 500 Pearl Street, New York, NY 10007.

SO ORDERED.
Dated:        December 17, 2020
              New York, New York
                                          ______________________________
                                          RICHARD J. SULLIVAN
                                          UNITED STATES CIRCUIT JUDGE
                                          Sitting by Designation
